DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/20/2020 has been entered and fully considered.
Claims 1-16 are pending of which claims 1, 5, 9, and 13 are independent and amended.
Certified copy of priority document KR 10-2017-0055405 has not been received.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, last line the phrase “the CSI-RS 4” is replaced by the phrase - - - “the CSI-RS is 4”
Claim 5, last line the phrase “the CSI-RS 4” is replaced by the phrase - - - “the CSI-RS is 4”
Claim 9, last line the phrase “the CSI-RS 4” is replaced by the phrase - - - “the CSI-RS is 4”
Claim 13, last line the phrase “the CSI-RS 4” is replaced by the phrase - - - “the CSI-RS is 4”


Allowable Subject Matter
Claims 1-16 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks submitted on 11/20/2020, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.
The prior art of record fails to teach a method performed by a terminal  and the terminal that receives a CSI-RS for tracking based on a CSI-RS configuration wherein a number of an antenna port corresponding to the CSI-RS for tracking is 1 and wherein a difference between subcarrier indices of resource elements for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol and a difference between OFDM symbol indices of the resource elements for the CSI-RS is 4 as substantially described in the independent claims 1 and 9.   These limitations, in combination with the remaining limitations of claims 1 and 9 are not taught nor suggested by the prior art of record.
Dependent claims 2-4 and 10-12 depend respectively on parent claims 1 and 9 and are allowed for the same reasons as the parent claims 1 and 9. 
The prior art of record fails to teach a method performed by a base station  and the base station that transmits a CSI-RS for tracking based on the CSI-RS configuration information to a terminal wherein a number of an antenna port corresponding to the 
Dependent claims 6-8 and 14-16 depend respectively on parent claims 5 and 13 and are allowed for the same reasons as the parent claims 5 and 13. 
The closest prior art identified in the updated search conducted is Saito et al (US 20190132172 A1) and discloses a method of receiving downlink reference signals based on a configuration subcarrier difference in the frequency direction and OFDM symbol differences in the time direction as mentioned in the abstract and shown in Figs. 4 a-c and the subcarrier difference can be 4 but the time difference is either 6 or 3 OFDM symbols and hence each of the independent claims are allowable over Saito’s disclosure for not disclosing a difference of four in both the time and frequency direction in the manner recited in each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Note: Subject Matter Eligibility under USC 101.
Each of the independent claims 1, 5, 9, and 13 are geared either to a process or a machine or apparatus and step 1 of the PEG 2019 Section 101 analysis results in an affirmative and leads to step 2a. 
In step 2a prong 1 of Section 101 analysis, since each of the independent claims recite the limitation “…wherein a difference between subcarrier indices of resource elements for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol and a difference between OFDM symbol indices of the resource elements for the CSI-RS is 4.” which qualifies to be considered as a mathematical  concept/relationship or calculation.
In step 2a prong 2of Section 101 analysis the question arises if the above limitation geared to mathematical concept is integrated into a practical application. The 
Even if one disagrees with step 2a analysis in step 2b of Section 101 analysis the independent claims as with the additional claim limitation of acquiring at least  one downlink frequency and/or time synchronization associated with the base station based on the CSI-RS for tracking based on the limitation identified as a mathematical concept results in achieve accurate time and frequency synchronization while reducing system load as stated in the abstract and paragraphs 6, 16, 42, 49, 53 and 96 and therefore each of the independent claims as a whole amount to significantly more than the mathematical concept/judicial exception itself.  
Therefore based on either the above analysis for step 2a prong 2 or step 2b all of the independent claims are eligible under USC 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474